Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 52-53, 55-57, 60-61, 62-63, 65-67, and 70-71 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3,5-7 of U.S. Patent No. 10,869,084. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the parent patent anticipate the features in the claims of the present application.

Claims 52-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 52-71 of U.S. Patent No. 11159843. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the parent patent anticipate the features in the claims of the present application.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 52, 53, 56, 60, 62, 63, 66, and 70 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US 2008/0025694).

Regarding claim 52 and 62, Kang discloses a method comprising:
determining, during playing of a media asset, that a request to cease playing of the media asset is received (See Fig 2 and [0060-0064] determining that a channel change command is input);
determining that the media asset has been displayed for an amount of time exceeding a threshold amount of time (See [0066-0067] if a program was viewed more than 10 minutes is determined by the control unit); and
in response to (a) determining the request to cease playing of the media asset is received and (b) determining the media asset has been displayed for the amount of time exceeding the threshold amount of time, performing an action related to storage of the media asset (See [0066-0067] if a program was viewed more than 10 minutes then the program is continued to be received to storage unit 170).

Regarding claim 53 and 63, Kang discloses the method of claim 52, wherein the action related to storage of the media asset is performed prior to ceasing the playing of the media asset (See [0066-0067] the action of storing is performed prior to the reception of the channel change command).

Regarding claim 56 and 66, Kang further discloses the method of claim 52, wherein the action comprises automatically recording or downloading the media asset to a storage device (See [0066-0067] continuing to record reads on automatically recording the media asset).

Regarding claim 60 and 70, Kang further discloses the method of claim 52, wherein the media asset is associated with a first channel, and the request to cease play of the media asset comprises a request to play a media asset associated with a second channel that is different than the first channel (See [0066-0067]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 54 and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2008/0025694) in view of Hubner et al. (US 2015/0037011).

Regarding claim 54 and 64, Kang discloses the method of claim 52, further comprising:
determining a progression point within a presentation of the media asset when the request to cease playing of the media asset is received (See [0070] returning to a recorded channel results in a time shift function to start at a point when a user viewed a program such as when the channel was changed.), Kang does not explicitly disclose wherein performing the action comprises storing a link that is selectable to resume the media asset from the progression point.
Hubner discloses that it was known to store a link that is selectable to resume the media asset from a progression point (See [0039] [0042] [0049] [0051] using a playout pointer position for the local buffer reads on the system selecting a link to resume from a progression point).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Kang with the known methods of Hubner predictably resulting in performing the action comprises storing a link that is selectable to resume the media asset from the progression point by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of allowing a system to by way of the display starting at the identified playout pointer position as suggested by Hubner.

	
Claim(s) 55 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2008/0025694) in view of Kendall (US 2009/0089832).

Regarding claim 55 and 65, Kang discloses the method of claim 52, but does not explicitly disclose wherein the action comprises generating for presentation a prompt comprising a first option to store the media asset prior to ceasing the playing of the media asset and a second option to cease the playing of the media asset without storing the media asset.
Kendall discloses that it was known to prompt a user to either save or discard a buffered prime channel while channel surfing (See [0029]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Kang with the known methods of Kendall predictably resulting in the action comprises generating for presentation a prompt comprising a first option to store the media asset prior to ceasing the playing of the media asset and a second option to cease the playing of the media asset without storing the media asset by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of gauging a users interest in saving and buffering watched content as suggested by Kendall.


Claim(s) 58 and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2008/0025694) in view of Hoffert et al. (US 2014/0373057).

Regarding claim 58 and 68, Kang discloses the method of claim 52, but does not explicitly disclose wherein: the media asset is provided via a media application provided by a content source; and the request to cease playing of the media asset comprises: a request to exit the media application; a request to play a different media asset from a different content source; or a request to play a different media asset from the same content source associated with the media asset.
Hoffert discloses that a media asset is provided via a media application provided by a content source (See [0024] [0032] video application of a central managed server); and a request to cease playing of the media asset comprises: a request to exit the media application; a request to play a different media asset from a different content source; or a request to play a different media asset from the same content source associated with the media asset (See [0099-0100] e.g. requesting content from a remote source, such as a content delivery server, a peer or a central managed server system or a local source such as a device cache then requesting content from a different source. Switching between playing video streams [0096-00100]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Kang with the known methods of Hoffert predictably resulting in the media asset is provided via a media application provided by a content source; and the request to cease playing of the media asset comprises: a request to exit the media application; a request to play a different media asset from a different content source; or a request to play a different media asset from the same content source associated with the media asset by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing the benefits of buffered content surfing to users in a media streaming application environment.
	

Claim(s) 59 and 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2008/0025694) in view of Takao et al. (US 2010/0046931).

Regarding claim 59 and 69, Kang discloses the method of claim 52, wherein: the media asset is played at a device when the device is in a powered-on state; and the request to cease playing of the media asset comprises a request to change the device from the powered-on state to a powered-off state.
Takao discloses that it was known to continue storing program data even after a user instructs a device to power off (See [0295-0297]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Kang with the known methods of Takao predictably resulting in the media asset is played at a device when the device is in a powered-on state; and the request to cease playing of the media asset comprises a request to change the device from the powered-on state to a powered-off state by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of continuing a download of content even when a instruction for turning a device off has been received as suggested by Takao.

	
Claim(s) 61 and 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2008/0025694).

Regarding claim 61 and 71, Kang discloses the method of claim 52, wherein determining whether the request to cease playing of the media asset is received comprises monitoring external components.
OFFICIAL NOTICE is taken that remote controls being external components which are monitored for commands was notoriously well known in the art of video distribution.
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Kang with the known notorious teachings predictably resulting in determining whether the request to cease playing of the media asset is received comprises monitoring external components by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of allowing users to control a display device remotely.


Allowable Subject Matter
Claims 57 and 67 are rejected as indicated above with respect to double patenting.  Should the double patenting rejections of claims 57 and 67 be rendered moot, claims 57 and 67 would objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	The prior art fails to disclose or fairly suggest, alone or in combination, all of the features of dependent claims 57 and 67.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425